Citation Nr: 1707201	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-04 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction in the rating for major depressive disorder from 100 to 
30 percent effective April 1, 2011 was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was scheduled for a Board hearing in November 2015, but failed to appear.


FINDING OF FACT

The evidence shows that the Veteran had a period of improved symptoms but his major depressive disorder did not maintain improvement as his symptoms worsened within six months of the reduction.


CONCLUSION OF LAW

The criteria for reduction of the disability rating for mood disorder from 1
00 percent to 30 percent, effective April 1, 2011, were not met, and the reduction was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.130, Diagnostic Code (DC) 9435(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision reinstates the maximum, 100 percent rating, there are no other benefits that could be granted in associated with this appeal and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

For reductions, 38 C.F.R. § 3.105(e) requires the RO to issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefore, and allow 60 days for the presentation of additional evidence to show that payments should continue at the present level.  If a reduction is found to be warranted upon consideration of any additional evidence submitted, a final rating decision will be issued, and compensation will be reduced effective the last day of the month in which a 60-day period from the date of notice of the final action expires.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In October 2010, the RO issued a proposed reduction explaining the basis for the rating reduction.  In January 2011, more than 60 days after the proposed reduction, the RO issued a final rating decision and reduced the Veteran's compensation.  The reduction took effect on April 1, 2011.  The Board finds that the procedural requirements for notice have been complied with but rather finds that the evidence does not establish actual, maintained improvement, as discussed below.  

To warrant a rating reduction, the evidence must reflect actual improvement in the disability level, and such improvement must actually reflect an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) ("The regulation provides that VA must compare the examination which purports to show that the veteran's condition has materially improved, with the last examination continuing his 100% rating.  The basis for comparison is not the examination on which the veteran was first awarded total disability.").  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-81 (1992).

Here, additional provisions from 38 C.F.R. § 3.344 and § 3.343 apply, because the Veteran's rating was in place for more than five years, but less than 20, and his disability rating was 100 percent.  Accordingly, VA must review the entire record of examinations and medical-industrial history to determine whether the examination used to determine the reduction was at least as full and complete as the examination upon which the prior rating was assigned.  38 C.F.R. § 3.344(a).  VA must also consider all evidence of record, determine whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life, and ensure that improvement was brought about under the ordinary condition of life and not by prolonged rest or an unemployment regimen.  See 38 C.F.R. §§ 3.343, 3.344.  Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record.  38 C.F.R. § 3.343(a).

The Veteran's major depressive disorder has been rated under Diagnostic Code 9435 and the General Rating Formula for Mental Diseases, which provides disability ratings based on a spectrum of symptoms.  38 C.F.R. § 4.130.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment and the severity, frequency, and duration of those symptoms. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board notes that the Veteran's mental health disability has been classified as both major depressive disorder and mood disorder.  His mental health symptoms are considered in his disability evaluation regardless of the diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For consistency, the Board will refer to his mental health disorder as major depressive disorder, the classification used by the RO.  

After reviewing the record, the Board finds that the criteria for a reduction in disability benefits for major depressive disorder have not been met.  See 38 C.F.R. §§ 3.105, 3.343, 3.344.  

The evidence shows that the Veteran had a period of improved symptoms, but his major depressive disorder did not maintain improvement as his symptoms worsened within six months of the reduction.  The Veteran was originally granted 100 percent disability in a June 2007 rating decision, and the 100 percent rating was continued in a July 2009 decision.  The June 2007 grant of 100 percent was based on a May 2007 examination.  The May 2007 examination noted symptoms including grossly inappropriate behavior, abnormal affect and mood, suspiciousness, obsessional rituals, grossly impaired thought, impaired judgment, abnormal abstract thinking, impaired memory, and an inability to manage finances.  The May 2007 examiner assigned a Global Assessment of Functioning (GAF) score of 50, indicating serious symptoms or impairment.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The VA examinations from July 2009 and September 2010 and VA treatment records show some improvement.  The July 2009 examiner noted major depressive disorder and substance abuse in remission and classified the Veteran's symptoms as mild or transient.  The Veteran had normal thinking, behavior, speech, and memory and was deemed capable of managing his finances.  See July 2009 examination.  The examiner assigned a GAF score of 69 for some mild symptoms or mild difficulty functioning.  See DSM-IV.  The September 2010 examiner also recorded that the Veteran was no longer using cocaine and had normal orientation, appearance, behavior, mood and affect, speech, concentration, thought, and memory.  The examiner classified the symptoms as mild or transient and assigned a GAF score of 65 for some mild symptoms or mild difficulty functioning.  See  DSM-IV.  

During June 2010 treatment, the Veteran reported depressed mood, sleep difficulty, feelings of worthlessness, loss of energy, diminished ability to concentrate, passive and active suicidal ideations, irritability, risky behaviors, obsessive ruminations, compulsive rituals, memory problems, and isolation and social withdrawal.  His reports are somewhat inconsistent with the treating provider's assessment of good grooming, hygiene, and nutritional status; normal speech; logical and goal-directed thought; no obsessions; no hallucinations; appropriate affect; euthymic mood; full orientation; intact memory; fair insight and judgment; and GAF score of 60:  moderate symptoms or impairment.  See id.  Later in June 2010, the Veteran's treating provider, Dr. LA wrote that he had been maintaining the same residence and marriage for six years and was capable of managing finances.  VA treatment from April 2011 continued to show cocaine and alcohol dependence in remission and a GAF score of 60.

Nevertheless, the September 2011 examination shows a return to symptoms of a very similar severity to those in the 2007 examination.  Specifically, the examiner recorded symptoms of depression, diminished ability to think, memory problems, impaired judgment, difficulty with relationships, difficulty managing stress, and inability to manage finances.  The examiner endorsed the criteria for symptoms causing deficiencies in most areas and noted that the Veteran's social and occupational functioning was worse than what was described in the last (September 2010) examination.  An examination in September 2012 continued to show this heightened level of impairment with symptoms such as mood instability, memory problems, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, severely limited work functioning, and inability to manage finances.  The examiners assigned GAF scores of 55 and 53, meaning moderate symptoms and impairment per the DSM-VI.  

However, when viewing the September 2010 VA examination report (noted by the October 2010 and January 2011 rating decisions) that the RO deemed to show material improvement must be evaluated in conjunction with all the facts of record.  In this regard, the September 2011 and 2012 examinations show the Veteran's major depressive disorder did not materially improve; instead, symptoms returned to the same level of severity within six months of the reduction date.  The Board finds that this evidence tends to show that it was not reasonably certain that the Veteran's improvement in his psychiatric disorder will be maintained under the ordinary conditions of life.  As such, the record does not establish the type of maintained improvement required by the regulatory safeguards in sections 3.343(a) and 3.344(a).  The reduction in rating from 100 percent was improper, and the rating should be restored.  

ORDER

Reinstatement of the 100 percent rating for major depressive disorder is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


